John Frost plaint. agt Richard Wayte Marshall Defendt in an action of the case for refuseing or neglecting the duty of his office for that the sd Marshall hath not extended an Execution deliurd unto him about three yeares since upon the Estate or person of John Eyre of havaril for eighteen pounds mony to bee deliurd to the sd Frost, or at least not deliurd any thing to the plaint, by virtue thereof nor returned the sd Execution to the Officer that granted the same according to Law & his promiss also to the last County Court in Boston; whereby the plaint, is damnified at least twenty pounds in mony wth other due damages according to attachmt dat. april: 8th 1676. . . . The Jury . . . found for the plaint, ten pounds damage & costs of Court being & declare the former judgemt to stand good for the plaint. to renew his Execucion.
Execucion issued April. 27° 1676.